SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

425
CAF 15-00832
PRESENT: WHALEN, P.J., LINDLEY, NEMOYER, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF ICEIES B.
--------------------------------------------
ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES,                       ORDER
PETITIONER-RESPONDENT;

SHACOYA L., RESPONDENT-APPELLANT.


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT.

JOHN A. HERBOWY, UTICA, FOR PETITIONER-RESPONDENT.

PAUL A. NORTON, ATTORNEY FOR THE CHILD, CLINTON.


     Appeal from an order of the Family Court, Oneida County (James R.
Griffith, J.), entered December 23, 2014 in a proceeding pursuant to
Family Court Act article 10. The order, among other things, adjudged
that respondent had neglected the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 31, 2017                         Frances E. Cafarell
                                                   Clerk of the Court